Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing DYNAMIC VARIABLE LIFE II LEVEL PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Life Separate Account I Supplement dated February 2, 2007, to your prospectus dated May 1, 1994. Please read it carefully and keep it with your prospectus for future reference. The Transfer Rights section on page 13 of your prospectus is hereby amended to include the following: Limits on Frequent or Disruptive Transfers The Policy is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a Fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the Fund's ability to provide maximum investment return to all Policyowners. This in turn can have an adverse effect on Fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the Policy. The Company has an excessive trading policy and monitors transfer activity. You will violate the Companys excessive trading policy if your transfer activity: Exceeds the Companys current definition of excessive trading, as defined below; Is identified as problematic by an underlying Fund (even if the activity does not exceed the Companys monitoring standard for excessive trading); Is determined, in the Companys sole discretion, to be disruptive due to the excessive dollar amounts involved; or Is determined, in the Companys sole discretion, to be not in the best interests of other Policyowners. If the Company determines that you have violated its excessive trading policy, the Company will take the following actions. Upon the first violation, the Company will send to you a one time warning letter. After a second violation the Company will suspend your transfer privileges via facsimile, telephone, email and the internet, and your transfer privileges will be limited to submission by regular U.S. mail for a period of six months.
